AMENDMENT TO THE CUSTODY AGREEMENT THIS AMENDMENT dated as of the 16th day of March, 2007, to the Custody Agreement, dated as ofJuly 31, 2001, as amended March 1, 2006 (the "Custody Agreement"), is entered by and among Madison Mosaic Equity Trust, f/k/a Mosaic Equity Trust, Madison Mosaic Income Trust f/k/a Mosaic Income Trust, Madison Mosaic Government Money Market Trust f/k/a Mosaic Government Money Market Trust and Madison Mosaic Tax-Free Trust, f/k/a Mosaic Tax-Free Trust (the “Trusts”), business trusts organized under the laws of Massachusetts and U.S. Bank, N.A., a national banking association (the “Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the Trusts and the Custodian desire to amend said Custody Agreement; and WHEREAS, Article XI, Section 7 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Effective October 19, 2006, the name Mosaic Equity Trust was changed to Madison Mosaic Equity Trust, the name Mosaic Income Trust was changed to Madison Mosaic Income Trust, the name Mosaic Government Money Market Trust was changed to Madison Mosaic Government Money Market Trust and the Mosaic Tax-Free Trust was changed to Madison Mosaic Tax-Free Trust. Schedule C, the fees of the Custody Agreement, is hereby superseded and replaced with Schedule C attached hereto. The fee schedule was effective as of March 1, 2006. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ATTEST: MADISON MOSAIC EQUITY TRUST MADISON MOSAIC INCOME TRUST MADISON MOSAIC GOVERNMENT MONEY MARKET TRUST MADISON MOSAIC TAX-FREE TRUST By:/s/ Greg D. Hoppe Title:CFO/VP U.S. BANK, N.A. By:/s/ Joe D. Redwine Title:Senior Vice President DOMESTIC CUSTODY SERVICES MADISON MOSAIC FUNDS - SCHEDULE C – fees EFFECTIVE March 1, 2006 Annual Fee Based Upon Market Value of Fund Family* 2.00 basis point on the first $50 million 1.00 basis point on the next $25 million .75basis point on the balance Portfolio Transaction Fees $5.00 per disbursement (Fund expenses only) $7.00 per US Bank repurchase agreement transaction $10.00 per book entry security (depository or Federal Reserve system) and $7.00 non-US Bank repurchase agrmt $25.00 per portfolio transaction processed through our New York custodian definitive security (physical) $8.00 per principal paydown $15.00 per option/future contract written, exercised or expired $100.00 per Cedel/Euroclear transaction $15.00 per mutual fund trade $15.00 per Fed Wire $00.00 per margin variation Fed wire $6.00 per short sale $150.00 per segregated account per year $40.00 for each GNMA/Amortized Security Purchase All portfolio transaction fees noted above, excluding option/future contracts written, exercised or expired, will be waived. ReportSource - $150 /month – Web reporting ·A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. ·No charge for the initial conversion free receipt. ·Overdrafts – charged to the account at prime interest rate plus 2. ·Plus out-of-pocket expenses, and extraordinary expenses based upon complexity, including items such as shipping fees or transfer fees. Earnings Credits On a monthly basis any earnings credits generated from uninvested custody balances will be applied against any cash management service fees generated.Earnings credits are based on the average yield on the 91 day U.S. Treasury Bill for the preceding thirteen weeks less the 10% reserve. CCO Support Services - $1.200 per year. Fees are billed monthly.
